Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/23/2021 has been entered. Claims 10-19 and 21-29 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/18/2020. New grounds of rejection necessitated by amendments are discussed below.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device of claim 1 additionally comprising a collection container coupled via a coupling point to the filter device (claim 14) must be shown or the feature(s) canceled from the claim(s). It appears that Fig. 2, which shows the features of claim 1 (i.e., the filter element and the nutrient providing element), does not show the collection container. Note that Fig. 1, does not show the nutrient providing element. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains form and legal phraseology, “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 29 is objected to because of the following informalities: The word “receptable” of line 2 should read “receptacle”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations of the receptacle, filter element, cultivation device, collection container, and at least one holding element are interpreted as intended uses of the claimed device and are given patentable weight to the extent which effects the structure of the device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16-19, 21-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, claim 16 recites the limitation "the side walls" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 recites the limitation "its" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, claim 21 recites the limitation “a nutrient medium” in line 2. Since “a nutrient medium” is established in claim 1, it is unclear if the nutrient medium of claim 21 is the same or different from the nutrient medium of claim 1. Claim 22
Regarding claim 22, claim 22 recites the limitation “the nutrient medium” in line 1. Since claim 1 and claim 21 establishes “a nutrient medium” it is unclear which nutrient medium is being referred to.
Regarding claim 24, claim 24 recites the limitation “a nutrient medium” in line 2. Since “a nutrient medium” is established in claim 1, it is unclear if the nutrient medium of claim 21 is the same or different from the nutrient medium of claim 1.
Regarding claim 25, claim 25 recites the limitation “a nutrient medium” in line 2. Since “a nutrient medium” is established in claim 1, it is unclear if the nutrient medium of claim 21 is the same or different from the nutrient medium of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 and 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazenko et al. (US 20070238139 A1).
Regarding claim 10, Gazenko teaches a device capable of treating a fluid, comprising: 
a receptacle (Fig. 5, elements 4, 5, 2) for receiving the fluid; 
a filter device (Fig. 5, element 2), which comprises a filter element (Fig. 4A, element 3) capable of filtering pathogenic particles out of the fluid (paragraph [0049]) and a nutrient providing element (Fig. 4A, interpreted as the micro-channel glass plate 2) that is located 
a cultivation device (Fig. 5, petri plate), which is designed to be capable of incubating the filtered out pathogenic particles on a nutrient medium (Fig. 5, “nutrient media” or “agar block”); 
wherein the filter device can be coupled with the cultivation device in such a way that the pathogenic particles can be transferred in a contamination-free manner with the filter element to the cultivation device (“can be coupled” and “can be transferred” is read as an alternative claim recitation and therefore not necessarily required).
Note that the functional recitations that describe receptacle, filter device, and cultivation device are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 11, Gazenko further teaches wherein the receptacle is a syringe (Fig. 5; paragraph [0042]) and the filter device is designed such that the fluid can be introduced from the syringe into the filter device (Fig. 5; paragraph [0042]).
Regarding claim 12, Gazenko further teaches wherein the filter device is formed in the receptacle (Figs 4A and 5; paragraph [0044]).
Regarding claim 13, Gazenko teaches all of the elements of claim 13. The “fluid” and thus “blood” is not positively recited structurally and therefore is interpreted as an intended use of the claimed receptacle. The receptacle (Fig. 5) is capable of receiving any fluid at a later time, such as blood. Since the receptacle “preferably has a first agent…and at least one second 
Regarding claim 14, Gazenko further teaches the device additionally comprising: a collection container (Fig. 5, element 4), which is coupled via a coupling point to the filter device (Fig. 5; paragraph [0040]) and which is capable of serving to collect the filtered fluid.
Regarding claim 15, Gazenko further teaches wherein the filter element is rotatably mounted inside the filter device (Fig. 4).
Regarding claim 16, Gazenko further teaches wherein in the interior of the receptacle a piston (Fig. 5) is provided movable therein by means of an outwardly projecting piston rod (Fig. 5), which piston is in full contact with the side walls of the receptacle (Fig. 5).
Regarding claim 17, Gazenko further teaches wherein the piston comprises the filter element and wherein a nutrient providing element is arranged between the filter element and the piston rod (with the open language of “comprises”, Gazenko’s teaching, in Fig. 5 and paragraphs [0041]-[0043], of the sample that sits between the piston and above the filter is cited as teaching these limitations).
Regarding claim 18, Gazenko further teaches wherein the piston comprises an element capable of limiting the flow of the fluid, which element is arranged between the filter element and the piston rod and which is designed such that its flow direction is directed against the direction of movement of the piston rod (given the intended use language and breadth presently recited, the bottom portion of the piston is interpreted as meeting this limitation, i.e. capable of being used in this way; see Fig. 5).
Regarding claim 21, Gazenko further teaches wherein the nutrient providing element is an element enriched with a nutrient medium (paragraphs [0037]-[0039] teach the micro-channels fill with nutrient substances).
Regarding claim 22, Gazenko further teaches wherein the nutrient medium is one of the following: a fluid nutrient medium, a solid nutrient medium and a dry nutrient powder (paragraph [0039] teach wet agar media).
Regarding claim 23, Gazenko further teaches wherein the common boundary surface comprises a substantially full surface contact of the nutrient providing element with the filter element (Fig. 4A).
Regarding claim 24, Gazenko further teaches wherein the nutrient providing element is an element without a nutrient medium before filtering operation and which is set up to receive the nutrient medium during filtering operation (paragraph [0037]-[0039] teach the micro-channels fill with nutrient substances after filtration, i.e. without nutrient medium before filtering operation).
Regarding claim 25, Gazenko further teaches wherein the nutrient providing element is capable of releasing a nutrient medium to the filter element by diffusion during cultivation (paragraph [0039] teaches the micro-channels are filled with nutrient substances and thus are capable of the claimed intended use, i.e. the nutrient substances could diffuse to the filter at a later time).
Regarding claim 26, Gazenko further teaches wherein the nutrient providing element is a disk (Fig. 4A, element 2; Fig. 2, element 1).
Regarding claim 27, Gazenko further teaches wherein the nutrient providing element is directly fixed behind the filter element (Fig. 4A).
Regarding claim 28, Gazenko further teaches wherein the device is at least partially modular (paragraphs [0040], [0044]) and the pathogenic particles are capable of being transferred to the cultivation device by transferring at least the filter device comprising at least the filter element and the nutrient providing element into the cultivation device (paragraph [0044]). 
Regarding claim 29, Gazenko further teaches wherein at least one of the following group comprises at least one transparent region: the receptacle, the filtering device, and the cultivation device (paragraph [0040], “transparent plate”; paragraph [0047] transparent agar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
With an alternative interpretation that the “first agent” and the “at least one second agent” are positively recited structurally, Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gazenko as applied to claim 10 above, and further in view of Ismagilov et al. (US 9808798).
Regarding claim 13, if “first agent” and the “at least one second agent” are positively recited structurally, Gazenko fails to teach wherein the receptacle has a first agent, which prevents the coagulation of the blood, and at least one second agent, which brings about a lysis of the blood.
 Ismagilov et al. teaches the use of various exemplary reagents in their fluidic devices that process blood samples and specifically call our various anticoagulants (Column 43, e.g., heparin, EDTA, citrate, or oxalate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazenko to incorporate the teachings of 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gazenko as applied to claim 16 above, and further in view of Guirguis (US 5038793 A).
Regarding claim 19, Gazenko fails to teach wherein the receptacle has at least one holding element, which is arranged on a first end of the receptacle lying opposite a second end from which the piston rod projects, and wherein the piston can be locked by means of the at least one holding element in such a way that at least the filter element and the nutrient providing element are detachable from the piston.
Guirguis teaches an apparatus for testing biological molecular indicators in blood (abstract). Guirguis teaches a syringe comprising a receptacle (Figs. 5 and 7, elements 22 and 30) has at least one holding element (36, 37), which is arranged on a first end of the receptacle lying opposite a second end from which a piston rod projects (Figs. 5 and 7), and wherein the piston can be locked by means of the at least one holding element (column 4, lines 49-52). Guirguis teaches that the holding elements (Figs. 5 and 7, elements 36, 37) stops the piston at a predetermined position so that it cannot break or damage a storage unit 30 (column 4, lines 49-52).
can be locked by means of the at least one holding element in such a way that at least the filter element and the nutrient providing element are detachable from the piston. Doing so would utilize known structures of syringes, as taught by Guirguis, which would prevent the piston from damaging the sampling detection unit (Fig. 5, element 2) of Gazenko during use.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 04/27/2021, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive (i.e. the previous rejection/interpretation did not consider the newly positively recited “nutrient providing element” since the “nutrient providing element” of previous claim 17 recited the “nutrient providing element” as an alternative claim recitation and therefore was not necessarily required).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gazenko et al. (US 20070238139 A1).
In response to applicant’s discussion that the limitation of a nutrient element arranged between the filter element and the piston rod is present in claim 17 as originally filed, the examiner notes that claim 17 as originally filed recited “wherein the piston preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guirguis (US 6106483 A) teaches the limitations of claim 10, wherein Guirguis teaches a device capable of treating a fluid, comprising: a receptacle (Figs. 7 and 11, element 50) for receiving the fluid; a filter device (46), which comprises a filter element (46b) capable of filtering pathogenic particles out of the fluid and a nutrient providing element (46a) that is located directly behind the filter element and that has a common boundary surface with the filter element (Fig. 7); and a cultivation device (Fig. 11, element 90), which is designed to be capable of incubating the filtered out pathogenic particles on a nutrient medium; wherein the filter device can be coupled with the cultivation device in such a way that the pathogenic particles can be transferred in a contamination-free manner with the filter element to the cultivation device (“can be coupled” and “can be transferred” is read as an alternative claim recitation and therefore not necessarily required).
Gellibolian et al. (US 20150072346 A1) teaches a syringe (Fig. 1) comprising a filter (44) attached to a piston (50).
Froman et al. (US 20110124106 A1) teaches a syringe (Fig. 1) comprising a liquid density gradient medium (13) and a filter (9) mounted to a plunger (3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798